Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2020

                                      No. 04-19-00464-CR

                                    Troy David CAMPEAU,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-755-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice


        After a jury trial, appellant was found guilty of burglary of a vehicle and was sentenced
to confinement in jail for nine months. On October 15, 2020, appellant’s court-appointed
attorney filed a brief and motion to withdraw pursuant to Anders v. California, 386 U.S. 738
(1967). In an order dated October 21, 2020, we explained that if appellant desired to file a pro se
brief, he must do so by December 7, 2020. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.).
       On December 3, 2020, appellant filed two pro se motions: (1) Motion for Termination of
Sentence, and (2) Motion for Extension of Time to File Pro Se Brief. In his first motion,
appellant argues his sentence should be terminated because “[c]hronic poor health has result in
lowering [his] immune system,” and he has been told thirteen offenders are infected with
COVID in the detention center. While this Court can review the merits of appellant’s appeal
when the appeal is submitted, this Court does not have authority to, in essence, commute a
sentence. Therefore, appellant’s motion for termination of his sentence is DENIED.
       In his second motion, appellant requests additional time to file his pro se brief. His
motion for extension of time is GRANTED. Appellant’s pro se brief is due January 6, 2021.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court